

Exhibit 10.1
Appendix “A”


SulphCo, Inc. 2006 Stock Option Plan


1.  Purpose. 


This Stock Option Plan (the "Plan") is intended to allow designated employees,
executive officers, directors, consultants, advisors and other corporate and
divisional officers (all of whom are sometimes collectively referred to herein
as "Employees") of SulphCo, Inc., a Nevada corporation ("SulphCo" or the
“Company”), and its subsidiaries which it may have from time to time (SulphCo
and such subsidiaries being together referred to herein as the "Company") to
receive certain options ("Stock Options") to purchase SulphCo's common stock,
$.001 par value ("Common Stock"), as herein provided. The purpose of the Plan is
to provide Employees with additional incentives to make significant and
extraordinary contributions to the long-term performance and growth of the
Company and to attract and retain Employees of exceptional ability.


2.  Administration.


(a)  The Plan shall be administered by a Committee of three or more persons
("Committee") established by the Board of Directors of SulphCo (the "Board")
from time to time, which may consist of the Compensation Committee, the full
Board of Directors or such persons as the Board shall designate. A majority of
its members shall constitute a quorum. The Committee shall be governed by the
provisions of SulphCo's By-Laws and of Nevada law applicable to the Board,
except as otherwise provided herein or determined by the Board.


(b)  The Committee shall have full and complete authority, in its discretion,
but subject to the express provisions of the Plan: to approve the Employees
nominated by the management of the Company to be granted Stock Options; to
determine the number of Stock Options to be granted to an Employee; to determine
the time or times at which Stock Options shall be granted; to establish the
terms and conditions upon which Stock Options may be exercised; to remove or
adjust any restrictions and conditions upon Stock Options; to specify, at the
time of grant, provisions relating to the exercisability of Stock Options and to
accelerate or otherwise modify the exercisability of any Stock Options; and to
adopt such rules and regulations and to make all other determinations deemed
necessary or desirable for the administration of the Plan. All interpretations
and constructions of the Plan by the Committee, and all of its actions
hereunder, shall be binding and conclusive on all persons for all purposes.


(c)  The Company hereby agrees to indemnify and hold harmless each Committee
member and each employee of the Company, and the estate and heirs of such
Committee member or employee, against all claims, liabilities, expenses,
penalties, damages or other pecuniary losses, including legal fees, which such
Committee member or employee or his or her estate or heirs may suffer as a
result of his or her responsibilities, obligations or duties in connection with
the Plan, to the extent that insurance, if any, does not cover the payment of
such items.


3.  Eligibility and Participation.


Employees eligible under the Plan shall be approved by the Committee from those
Employees who, in the opinion of the management of the Company, are in positions
which enable them to make significant and extraordinary contributions to the
long-term performance and growth of the Company. In selecting Employees to whom
Stock Options may be granted, consideration shall be given to factors such as
employment position, duties and responsibilities, ability, productivity, length
of service, morale, interest in the Company and recommendations of supervisors.
 
 
1

--------------------------------------------------------------------------------



 
4.  Grants.


The Committee may grant Stock Options in such amounts, at such times, and to
such Employees nominated by the management of the Company as the Committee, in
its discretion, may determine. Stock Options granted under the Plan shall
constitute "incentive stock options" within the meaning of Section 422 of the
Internal Revenue Code of 1986 (the “Code"), if so designated by the Committee on
the date of grant. The Committee shall also have the discretion to grant Stock
Options which do not constitute incentive stock options and any such Stock
Options shall be designated non-statutory stock options by the Committee on the
date of grant. The aggregate fair market value (determined as of the time an
incentive stock option is granted) of the Common Stock with respect to which
incentive stock options are exercisable for the first time by any Employee
during any one calendar year (under all plans of the Company and any parent or
subsidiary of the Company) may not exceed the maximum amount permitted under
Section 422 of the Code (currently $100,000.00). Non-statutory stock options
shall not be subject to the limitations relating to incentive stock options
contained in the preceding sentence. Subject to the provisions of paragraph 11
hereof, the number of shares of Common Stock issued and issuable pursuant to the
exercise of Stock Options granted hereunder shall not exceed Two Million
(2,000,000) shares of the Common Stock of SulphCo from time to time outstanding.
Each Stock Option shall be evidenced by a written agreement (the "Option
Agreement") in a form approved by the Committee, which shall be executed on
behalf of the Company and by the Employee to whom the Stock Option is granted.
If a Stock Option expires, terminates or is cancelled for any reason without
having been exercised in full, the shares of Common Stock not purchased
thereunder shall again be available for purposes of the Plan.


5.  Purchase Price.


The purchase price (the "Exercise Price") of shares of Common Stock subject to
each Stock Option ("Option Shares") shall equal the fair market value ("Fair
Market Value") of such shares on the date of grant of such Stock Option.
Notwithstanding the foregoing, the Exercise Price of Option Shares subject to an
incentive stock option granted to an Employee who at the time of grant owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of any parent or Subsidiary shall be at least equal
to 110% of the Fair Market Value of such shares on the date of grant of such
Stock Option. The Fair Market Value of a share of Common Stock on any date shall
be equal to the closing price of the Common Stock on the date of grant, and the
method for determining the closing price shall be determined by the Committee.
In the case of a grant of Option Shares by management made subject to subsequent
Committee approval, for purposes of determining Fair Market Value the Committee
may use either (i) the date of Committee approval of the grant, or (ii) the date
of grant by management if within thirty (30) days of the date of the Committee’s
approval of such grant. Notwithstanding the foregoing, the Committee may
authorize a grant of not more than 2,000 shares under this Plan with an exercise
price of $7.00 regardless of the fair market value of the shares on the date of
grant.
 
 
2

--------------------------------------------------------------------------------



 
6.  Option Period.


The Stock Option period (the "Term") shall commence on the date of grant of the
Stock Option and shall be ten (10) years or such shorter period as is determined
by the Committee. Notwithstanding the foregoing, but subject to the provisions
of paragraphs 2(b) and 11(c), Stock Options granted to Employees who are subject
to the reporting requirements of Section 16(a) of the U.S. Securities Exchange
Act of 1934 ("Section 16 Reporting Persons") shall not be exercisable until at
least six months and one day from the date the Stock Option is granted, or, if
later, from the date of stockholder approval of the Plan. If an Employee shall
not in any period purchase all of the Option Shares which the Employee is
entitled to purchase in such period, the Employee may purchase all or any part
of such Option Shares at any time prior to the expiration of the Stock Option.


7.  Exercise of Options.


(a)  Each Stock Option may be exercised in whole or in part (but not as to
fractional shares) by delivering it for surrender or endorsement to the Company,
attention of the Corporate Secretary, at the principal office of the Company,
together with payment of the Exercise Price and an executed Notice and Agreement
of Exercise in the form prescribed by paragraph 7(b). Payment may be made in
cash, by cashier's or certified check.


(b)  The exercise of each Stock Option is conditioned upon the agreement of the
Employee to the terms and conditions of this Plan and of such Stock Option as
evidenced by the Employee's execution and delivery of a Notice and Agreement of
Exercise in a form to be determined by the Committee in its discretion. Such
Notice and Agreement of Exercise shall set forth the agreement of the Employee
that: (a) no Option Shares will be sold or otherwise distributed in violation of
the Securities Act of 1933 (the "Securities Act") or any other applicable
federal or state securities laws, (b) each Option Share certificate may be
imprinted with legends reflecting any applicable federal and state securities
law restrictions and conditions, (c) the Company may comply with said securities
law restrictions and issue "stop transfer" instructions to its Transfer Agent
and Registrar without liability, (d) if the Employee is a Section 16 Reporting
Person, the Employee will furnish to the Company a copy of each Form 4 or Form 5
filed by said Employee and will timely file all reports required under federal
securities laws, and (e) the Employee will report all sales of Option Shares to
the Company in writing on a form prescribed by the Company.


(c)  No Stock Option shall be exercisable unless and until any applicable
registration or qualification requirements of federal and state securities laws,
and all other legal requirements, have been fully complied with The Company will
use reasonable efforts to maintain the effectiveness of a Registration Statement
under the Securities Act for the issuance of Stock Options and shares acquired
thereunder, but there may be times when no such Registration Statement will be
currently effective. The exercise of Stock Options may be temporarily suspended
without liability to the Company during times when no such Registration
Statement is currently effective, or during times when, in the reasonable
opinion of the Committee, such suspension is necessary to preclude violation of
any requirements of applicable law or regulatory bodies having jurisdiction over
the Company. If any Stock Option would expire for any reason, then if the
exercise of such Stock Option is duly tendered before its expiration, such Stock
Option shall be exercisable and exercised (unless the attempted exercise is
withdrawn) as of the first day after the end of such suspension. The Company
shall have no obligation to file any Registration Statement covering resales of
Option Shares.
 

 
3

--------------------------------------------------------------------------------


8.  Continuous Employment.


Except as provided in paragraph 10 below or unless otherwise provided by the
Committee, an Employee may not exercise a Stock Option unless from the date of
grant to the date of exercise such Employee remains continuously in the employ
of the Company. For purposes of this paragraph 8, the period of continuous
employment of an Employee with the Company shall be deemed to include (without
extending the term of the Stock Option) any period during which such Employee is
on leave of absence with the consent of the Company, provided that such leave of
absence shall not exceed three (3) months and that such Employee returns to the
employ of the Company at the expiration of such leave of absence. If such
Employee fails to return to the employ of the Company at the expiration of such
leave of absence, such Employee's employment with the Company shall be deemed
terminated as of the date such leave of absence commenced. The continuous
employment of an Employee with the Company shall also be deemed to include any
period during which such Employee is a member of the military, provided that
such Employee returns to the employ of the Company within ninety (90) days (or
such longer period as may be prescribed by law) from the date such Employee
first becomes entitled to discharge. If an Employee does not return to the
employ of the Company within ninety (90) days (or such longer period as may be
prescribed by law) from the date such Employee first becomes entitled to
discharge, such Employee's employment with the Company shall be deemed to have
terminated as of the date such Employee's military service ended.


9.  Restrictions on Transfer.


Options granted under this Plan shall be transferable only by will or the laws
of descent and distribution unless otherwise determined by the Committee at any
time at or after the date of grant of the Option, provided such transfer does
not conflict with applicable securities laws or render the Company ineligible to
use Form S-8 or any successor form to register the Options. No interest of any
Employee under the Plan shall be subject to attachment, execution, garnishment,
sequestration, the laws of bankruptcy or any other legal or equitable process.
Each Stock Option granted under this Plan shall be exercisable during an
Employee's lifetime (or in the event of the death of Employee, by his or her
legal representative) only by such Employee or such Employee's permitted
transferees or legal representative.


10.  Termination of Employment.


(a)  Upon an Employee's Retirement, Disability or death: (a) all Stock Options
to the extent then presently exercisable shall remain in full force and effect
and may be exercised pursuant to the provisions thereof, including expiration at
the end of the fixed term thereof, and (b) unless otherwise provided by the
Committee, all Stock Options to the extent not then presently exercisable by
such Employee shall terminate as of the date of such termination of employment
and shall not be exercisable thereafter.


(b)  Upon the termination of the employment of an Employee with the Company for
any reason other than the reasons set forth in paragraph 10(a) hereof, unless
otherwise provided by the Committee, (a) all Stock Options to the extent then
presently exercisable by such Employee shall remain exercisable only for a
period of ninety (90) days after the date of such termination of employment
(except that the ninety (90) day period shall be extended to twelve
(12) months if the Employee shall die during such ninety (90) day period), and
may be exercised pursuant to the provisions thereof, including expiration at the
end of the fixed term thereof, and (b) all Stock Options to the extent not then
presently exercisable by such Employee shall terminate as of the date of such
termination of employment and shall not be exercisable thereafter.
 
 
4

--------------------------------------------------------------------------------



 
(c) For purposes of this Plan:


(i) "Retirement" shall mean an Employee's retirement from the employ of the
Company on or after the date on which such Employee attains the age of
sixty-five (65) years; and


(ii) "Disability" shall mean total and permanent incapacity of an Employee, due
to physical impairment or legally established mental incompetence, to perform
the usual duties of such Employee's employment with the Company, which
disability shall be determined on medical evidence by a licensed physician
designated by the Committee.


11.  Adjustments Upon Change in Capitalization.


(a)  The number and class of shares subject to each outstanding Stock Option,
the Exercise Price thereof (but not the total price) and the maximum number of
Stock Options that may be granted under the Plan shall be proportionately
adjusted in the event of any increase or decrease in the number of the issued
shares of Common Stock which results from a split-up or consolidation of shares,
payment of a stock dividend or dividends exceeding a total of two and one-half
percent (2.5%) for which the record dates occur in any one fiscal year, a
recapitalization (other than the conversion of convertible securities according
to their terms), a combination of shares or other like capital adjustment, so
that upon exercise of the Stock Option, the Employee shall receive the number
and class of shares such Employee would have received had such Employee been the
holder of the number of shares of Common Stock for which the Stock Option is
being exercised upon the date of such change or increase or decrease in the
number of issued shares of the Company.


(b)  Upon a reorganization, merger or consolidation of the Company with one or
more corporations as a result of which SulphCo is not the surviving corporation
or in which SulphCo survives as a wholly-owned subsidiary of another
corporation, or upon a sale of all or substantially all of the property of the
Company to another corporation, or any dividend or distribution to shareholders
of more than ten percent (10%) of the Company's assets, adequate adjustment or
other provisions shall be made by the Company or other party to such transaction
so that there shall remain and/or be substituted for the Option Shares provided
for herein, the shares, securities or assets which would have been issuable or
payable in respect of or in exchange for such Option Shares then remaining, as
if the Employee had been the owner of such Option Shares as of the applicable
date. Any securities so substituted shall be subject to similar successive
adjustments.


(c)  In the sole discretion of the Committee, Stock Options may include
provisions, on terms authorized by the Committee in its sole discretion, that
accelerate the Employees' rights to exercise Stock Options upon a sale of
substantially all of the Company's assets, the dissolution of SulphCo or upon a
change in the controlling shareholder interest in SulphCo resulting from a
tender offer, reorganization, merger or consolidation or from any other
transaction or occurrence, whether or not similar to the foregoing (each, a
"Change in Control").


12.  Withholding Taxes.


The Company shall have the right at the time of exercise of any Stock Option to
make adequate provision for any federal, state, local or foreign taxes which it
believes are or may be required by law to be withheld with respect to such
exercise ("Tax Liability"), to ensure the payment of any such Tax Liability. The
Company may provide for the payment of any Tax Liability by any of the following
means or a combination of such means, as determined by the Committee in its sole
and absolute discretion in the particular case: (i) by requiring the Employee to
tender a cash payment to the Company, (ii) by withholding from the Employee's
salary, (iii) by withholding from the Option Shares which would otherwise be
issuable upon exercise of the Stock Option that number of Option Shares having
an aggregate Fair Market Value as of the date the withholding tax obligation
arises that is equal to the Employee's Tax Liability or (iv) by any other method
deemed appropriate by the Committee. Satisfaction of the Tax Liability of a
Section 16 Reporting Person may be made by the method of payment specified in
clause (iii) above upon satisfaction of such additional conditions as the
Committee shall deem in its sole and absolute discretion as appropriate in order
for such withholding of Option Shares to qualify for the exemption provided for
in Section 16b-3 of the Exchange Act.
 
 
5

--------------------------------------------------------------------------------



 
13.  Relationship to Other Employee Benefit Plans.


Stock Options granted hereunder shall not be deemed to be salary or other
compensation to any Employee for purposes of any pension, thrift,
profit-sharing, stock purchase or any other employee benefit plan now maintained
or hereafter adopted by the Company.


14.  Amendments and Termination.


The Board of Directors may at any time suspend, amend or terminate this Plan. No
amendment or modification of this Plan may be adopted, except subject to
shareholder approval, which would: (a) materially increase the benefits accruing
to Employees under this Plan, (b) materially increase the number of securities
which may be issued under this Plan or (c) materially modify the requirements as
to eligibility for participation in the Plan.


15.  Successors in Interest.


The provisions of this Plan and the actions of the Committee shall be binding
upon all heirs, successors and assigns of the Company and of Employees.


16.  Other Documents.


All documents prepared, executed or delivered in connection with this Plan shall
be, in substance and form, as established and modified by the Committee or by
persons under its direction and supervision; provided, however, that all such
documents shall be subject in every respect to the provisions of this Plan, and
in the event of any conflict between the terms of any such document and this
Plan, the provisions of this Plan shall prevail. All Stock Options granted under
the Plan shall be evidenced by written agreements executed by the Company and
the Employees to whom the Stock Options have been granted.


17.  No Obligation to Continue Employment.


This Plan and grants hereunder shall not impose any obligation on the Company to
continue to employ any Employee. Moreover, no provision of this Plan or any
document executed or delivered pursuant to this Plan shall be deemed modified in
any way by any employment contract between an Employee (or other employee) and
the Company.


18.  Term of Plan.


This Plan was adopted by the Board effective May 23, 2006. No Stock Options may
be granted under this Plan after May 23, 2016.



 

6

--------------------------------------------------------------------------------



19.  Governing Law.


This Plan shall be construed in accordance with, and governed by, the laws of
the State of Nevada.


20.  Stockholder Approval.


No Stock Option shall be exercisable unless and until the stockholders of the
Company have approved this Plan and all other legal requirements have been fully
complied with.


21.  Privileges of Stock Ownership.


The holder of a Stock Option shall not be entitled to the privileges of stock
ownership as to any shares of the Company common stock not actually issued to
such holder.



7